DETAILED ACTION
	This is the first office action for application 15/308,418, after the request for continued examination filed 9/7/2020.
In light of the claim amendments filed 9/7/2020, Claims 1-16 and 18 are pending, and are considered herein.
	In light of the claim amendments filed 9/7/2020, the prior art rejections of record are withdrawn, and new grounds of rejection are presented.
	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/7/2020 has been entered.
 
Additional Prior Art that the Examiner Wishes to Make Known to Applicant
The Examiner wishes to apprise the Applicant of the following reference, even though they are not currently applied in a grounds of rejection.
Le (U.S. Patent Application Publication 2008/0187838 A1)

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a degree of swelling in electrolysis solution of less than 120 mass%.” This limitation is indefinite, because the metes and bounds of what the electrolysis solution comprises are not defined in the claims or specification. Therefore, it is unclear what copolymer structures meet this limitation. 
Claims 2-16 and 18 are indefinite, because of their dependence on Claim 1.
Claim 5 recites “a degree of swelling in electrolysis solution of at least 120 mass%.” This limitation is indefinite, because the metes and bounds of what the electrolysis solution comprises are not defined in the claims or specification. Therefore, it is unclear what polymer structures meet this limitation. 
Claim 6 recites “a blending amount of the water-soluble polymer Y” and “a blending amount of the copolymer X.” These limitations are indefinite, because it is unclear what “a blending amount” of either X or Y is. 
Claim 9 recites “a blending amount of the particulate polymer Z” and “a blending amount of the copolymer X.” These limitations are indefinite, because it is unclear what “a blending amount” of either X or Z is. 
Claim 11 recites “a degree of swelling in electrolysis solution of at least 140 mass% and less than 800 mass%.” This limitation is indefinite, because the metes and bounds of what the electrolysis solution comprises are not defined in the claims or specification. Therefore, it is unclear what polymer structures meet this limitation. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Beinhoffer, et al. (U.S. Patent Application Publication 2009/0130368 A1).
In reference to Claim 1, Beinhoffer teaches a polymer comprising 0-95 mole% acrylamide, 5-95 mole% lithium acrylate, and 5-95 mole% acrylic acid (Beinhoffer, Claim 9). This corresponds to a mass% of 0-89.5 mass% acrylamide, 5.5-95 mass% lithium acrylate, and 5.0-95 mass% acrylic acid. 
Beinhoffer teaches that the copolymer absorbs water (Beinhoffer, Claim 1).
This disclosure teaches the limitations of Claim 1, of a composition comprising a copolymer and a solvent (i.e. water). 
This disclosure teaches the limitations of Claim 1, wherein the copolymer is obtained by polymerization of a monomer composition X, wherein the monomer composition X comprises an ethylenically unsaturated carboxylic acid compound, wherein the ethylenically unsaturated carboxylic acid compound is an ethylenically unsaturated carboxylic acid salt (corresponding to the lithium acrylate).
This disclosure teaches the limitations of Claim 1, wherein the copolymer is obtained by polymerization of a monomer composition X, wherein the monomer composition X comprises a compound with an ethylenically unsaturated bond (corresponding to acrylamide).
This disclosure teaches the limitations of Claim 1, wherein, in the monomer composition X, a percentage content of the ethylenically unsaturated carboxylic acid compound (i.e. the lithium acrylate) among all monomers is 21.0-75.0 mass%.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 I. 
In the instant case, the claimed range of 21.0-75.0 mass% lies within the range of 5.5-95 mass% lithium acrylate, taught by the prior art.
This disclosure teaches the limitations of Claim 1, wherein, in the monomer composition X, a percentage content of the acrylamide (i.e. “compound B” of Claim 1) among all monomers is 30.0-75.0 mass%.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 I. 
In the instant case, the claimed range of 30.0-75.0 mass% lies within the range of 0-89.5 mass% acrylamide, taught by the prior art.
It is the Examiner’s position that there is reasonable basis to conclude that the material of Beinhoffer has the swelling properties recited in Claim 1, because the composition of Beinhoffer meets the structural limitations of Claim 1.
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Further, it is the Examiner’s position that the copolymer taught by Beinhoffer is structurally capable of being used as a binder for a lithium ion secondary battery.
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)). 
This disclosure further teaches the limitations of Claim 3, wherein A/B is less than 1.5.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 I. 
In the instant case, the claimed range of A/B “less than 1.5” overlaps with the range of 0.28-2.5, taught by the prior art.
This disclosure further teaches the limitations of Claim 4, wherein the copolymer X has a lithium carboxylate group.
This disclosure further teaches the limitations of Claim 18, wherein the ethylenically unsaturated carboxylic acid compound is an acrylic acid salt (i.e. lithium carboxylate).

Claims 1-14, 16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ueno, et al., (U.S. Patent Application Publication 2004/0062989 A1), in view of Ryu, et al. (U.S. Patent Application Publication 2006/0257739 A1).
In reference to Claims 1 and 3, Ueno teaches a binder composition for a lithium ion secondary battery (paragraphs [0026]-[0121]).
The binder composition of Ueno comprises a copolymer, corresponding to the copolymer “A” described in paragraphs [0026]-[0104]. This copolymer “A” comprises (a)-type and (b)-type monomers (paragraph [0100]).
The binder composition of Ueno is taught to be dispersed in water (paragraph [0104]), which teaches that the binder composition comprises a solvent.
The copolymer of the binder of Ueno is taught to be formed by polymerization of a monomer composition (paragraphs [0026]-[0104]).
This monomer composition does not necessarily comprise the material “A” of Claim 1.
However, he teaches that one of several monomers suitable for use in the (b)-type component of the copolymer of his invention is methacrylic acid (paragraph [0078]).
This teaches the limitations of Claim 1, wherein the copolymer comprises an ethylenically unsaturated carboxylic acid compound.
Ueno does not teach that the copolymer of the binder of his invention comprises a compound (B), comprising acrylamide, methacrylamide, or N-methylolacrylamide.
However, he teaches that one of several materials suitable for use as the (a)-type (i.e. thickening) monomer of the copolymer of his invention includes an N-alkoxy acrylamide with C3-C6 in total in the substituents on the N (paragraph [0037]).
To solve the same problem of providing a copolymer for a binder for a lithium battery, Ryu teaches that n-butoxymethylacrylamide (which is a C4 N-alkoxy acrylamide, as in Ueno), acrylamide, methacrylamide, and n-methylolacrylamide are all materials suitable for use in a copolymer binder for a lithium ion battery electrode (paragraph [0042]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have used acrylamide, methacrylamide, or n-methylolacrylamide in place of the N-alkoxy acrylamide with C3-C6 in total in the substituents on the N (a)-type monomer in the copolymer of Ueno, because Ryu teaches that teaches that n-butoxymethylacrylamide (which is a C4 N-alkoxy acrylamide, as in Ueno), acrylamide, 
Consequently, one of ordinary skill in the art at the time the instant invention was filed would have had a reasonable expectation of success in using any of acrylamide, methacrylamide, or n-methylolacrylamide as the (a)-type monomer in the copolymer in the binder of Ueno.
Using any of acrylamide, methacrylamide, or n-methylolacrylamide as the (a)-type monomer in the copolymer in the binder of Ueno teaches the limitations of Claim 1, wherein the copolymer comprises monomers of compound (B), which is at least one of acrylamide, methacrylamide, or n-methylolacrylamide.
Ueno teaches that, in the monomer composition used to make the copolymer, a percentage of the ethylenically unsaturated carboxylic acid compound (which corresponds to the (b)-type monomer in the composition of Ueno) within the copolymer is 0.1-30% by weight of all of the monomers in the copolymer (paragraph [0100]). Consequently, the (a)-type monomer (which corresponds to acrylamide, methacrylamide, or n-methylolacrylamide in modified Ueno, as described in the rejection above) comprises 70-99.9% by weight of the copolymer (i.e. the remaining mass of the copolymer).
This disclosure teaches the limitations of Claim 1, wherein, in the monomer composition X, a percentage of the ethylenically unsaturated carboxylic acid compound among all monomers is at least 21.0 mass% and no greater than 75.0 mass%.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 I. 
In the instant case, the claimed range of 21.0-75.0 mass% overlaps with the range of 0.1-30 mass%, taught by the prior art.
This disclosure teaches the limitations of Claim 1, wherein, in the monomer composition X, a percentage of the acrylamide, methacrylamide, or n-methylolacrylamide (i.e. compound (B)) is at least 30.0 mass% and no greater than 75.0 mass%.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 I. 

It is the Examiner’s position that there is reasonable basis to conclude that the material of modified Ueno has the swelling properties recited in Claim 1, because the composition of Ueno meets the structural limitations of Claim 1.
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
This disclosure further teaches the limitations of Claim 3, wherein A/B is less than 1.5.
The claimed range of values of A/B, i.e. 0.001-0.429, lies within, and therefore teaches, the range of “less than 1.5.” 
In reference to Claim 2, Ueno does not teach that the composition of his invention necessarily comprises the multi-functional material recited in Claim 2.
However, he teaches that one of several monomers suitable for incorporation into the copolymer of his invention is a polyethylene glycol dimethacrylate (paragraph [0053]) as a b-type monomer within the copolymer of his invention.
He further teaches that, in the monomer composition used to make the copolymer, a percentage of the ethylenically unsaturated carboxylic acid compound (which corresponds to the (b)-type monomer in the composition of Ueno, of which the polyethylene glycol dimethacrylate is an example) within the copolymer is 0.1-30% by weight of all of the monomers in the copolymer (paragraph [0100]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have incorporated polyethylene glycol dimethacrylate into the copolymer of modified Ueno at a level of 0.1-30% by weight of all of the monomers in the copolymer, because Ueno teaches that this is a suitable monomer for incorporation into the copolymer within the binder of his invention.
Incorporating polyethylene glycol dimethacrylate into the copolymer of modified Ueno at a level of 0.1-30% by weight of all of the monomers in the copolymer teaches the limitations of Claim 2, wherein the monomer composition X further contains a multifunctional compound having a polyoxyalkylene structure and at least two ethylenically unsaturated bonds, and in the monomer composition X, a percentage content of the multifunctional compound amount all monomers is at least 0.1 mass% and no greater than 20.0 mass%. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 I. 
In the instant case, the claimed range of 0.1-20.0 mass% lies within the range of 0.1-30% taught by the prior art.
In reference to Claim 4, Ueno does not teach that the copolymer X necessarily has a lithium carboxylate group.
However, he teaches that the copolymer comprises methacrylic acid (paragraph [0078]), as described in the rejection of Claim 1 above.
He further teaches that some of several salts suitable for inclusion into the electrolyte of the battery of his invention include lithium salts (paragraph [0306]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have incorporated a lithium salt into the electrolyte of the invention, because Ueno teaches that this is a salt suitable for inclusion into the electrolyte of his invention.
It is the Examiner’s position that incorporating a lithium salt into the electrolyte of the invention would result in the transformation of the methacrylic acid group into a lithium carboxylate group, because the acidic hydrogen from the methacrylic acid would exchange with the lithium from the electrolyte.
Therefore, it is the Examiner’s position that a lithium salt into the electrolyte of the invention would teach the limitations of Claim 4, wherein the copolymer includes a lithium carboxylate group.


In reference to Claim 5, Ueno does not teach that the composition of his invention necessarily comprises a water soluble polymer.
However, he teaches that one of several materials suitable for use in the binder composition of his invention includes a water soluble resin (paragraphs [0277]-[0278]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have included a water soluble polymer in the binder composition of the invention of Ueno, because he teaches that this is one of several materials suitable for use in the binder composition of his invention.
Including a water soluble polymer in the binder composition of modified Ueno teaches the limitations of Claim 5, wherein the composition comprises a water soluble polymer Y.
It is the Examiner’s position that, because the polymer of Ueno is water soluble, it is structurally capable of the swelling properties recited in Claim 5, because it is structurally capable of swelling in an aqueous electrolysis solution.
Further, Ueno teaches that the binder polymer of his invention is soluble in water (paragraph [0104]). 
In reference to Claim 6, the limitations of Claim 6 are indefinite, as described above.
Therefore, it is the Examiner’s position that the water soluble polymer and the binder copolymer are structurally capable of being blended in a ratio that meets the limitations of Claim 6.
In reference to Claims 8 and 10-12, Ueno does not teach that the composition of his invention necessarily comprises a particulate polymer.
However, he teaches that one of several materials suitable for inclusion in the composition of his invention is a water-dispersible polymer, C (paragraphs [0123]-[0127]), and that one of several materials suitable for use as this water-dispersible polymer is styrene-butadiene (paragraph [0127]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have included the water-dispersible polymer, C, in the binder composition, and to have selected the polymer C to be styrene-butadiene, because Ueno teaches that this is a material suitable for inclusion in the binder composition.
Including a styrene-butadiene water-dispersible polymer in the binder material of modified Ueno teaches the limitations of Claim 8, wherein the binder comprises a particulate polymer (i.e. a water-dispersible polymer).
Further, Ueno teaches that the binder polymer of his invention is soluble in water (paragraph [0104]). 
Including a styrene-butadiene water-dispersible polymer in the binder material of modified Ueno teaches the limitations of Claim 10, wherein the particulate polymer has the gel properties recited in Claim 10. Specifically, because the particulate polymer of Ueno is styrene-butadiene, which is a material recognized by the instant specification (see Claim 12), then it is the Examiner’s position that the materials of Ueno have the properties recited in Claim 10. It is the Examiner’s position that the styrene-butadiene material of Ueno is structurally capable of swelling in an aqueous electrolysis solution to produce the gel content recited in Claim 10.
Including a styrene-butadiene water-dispersible polymer in the binder material of modified Ueno teaches the limitations of Claim 11, wherein the particulate polymer has the swelling properties recited in Claim 11. Specifically, because the particulate polymer of Ueno is styrene-butadiene, which is a material recognized by the instant specification (see Claim 12), then it is the Examiner’s position that the materials of Ueno have the properties recited in Claim 11. The styrene-butadiene material of Ueno is structurally capable of swelling in an aqueous electrolysis solution to the degree recited in Claim 11.
Including a styrene-butadiene water-dispersible polymer in the binder material of modified Ueno teaches the limitations of Claim 12, wherein the particulate polymer Z is a styrene-butadiene-based polymer.
In reference to Claim 9, the limitations of Claim 9 are indefinite, as described above.
Therefore, it is the Examiner’s position that the particulate polymer and the binder copolymer are structurally capable of being blended in a ratio that meets the limitations of Claim 9.
In reference to Claim 13, Ueno teaches a slurry composition for a lithium ion secondary battery electrode, comprising an electrode active material and the binder composition of Claim 1 (described above) (paragraph [0280]).
In reference to Claim 14, Ueno teaches an electrode for a lithium ion secondary battery comprising a current collector (paragraph [0300]) and an electrode mixed material layer on the current collector, wherein the electrode mixed material layer is formed using the slurry composition of Claim 13 (paragraphs [0298]-[0300]).
In reference to Claim 16, Ueno teaches a lithium ion secondary battery comprising a positive electrode, a negative electrode, and a separator, wherein the positive or negative electrode is the electrode of Claim 14 (paragraphs [0298]-[0309].
In reference to Claims 5 and 7, an alternate interpretation of Ueno is applied herein.
In reference to Claims 5 and 7, Ueno further teaches that the binder of his invention further comprises a fluorine-containing resin (paragraphs [0105]-[0121]). This corresponds to the polymer “Y” of Claim 5.
Ueno teaches that this polymer has a water solubility of up to 5% in water at pH of 3-12, at 25 °C (paragraphs [0104] and [0110]).
Paragraph [0106] of the instant specification defines “water soluble” as solubility of 1 part/100 parts.
Therefore, it is the Examiner’s position that the polymer of Ueno is “water soluble,” because it has a solubility range that overlaps with the range taught in the instant specification.  
Ueno teaches that one of several materials suitable for use as the monomer in this polymer includes a fluorinated alkyl methacrylate (paragraph [0114]), and that this material is copolymerized with a hydrophilic monomer at an amount of 0-20 mol% (paragraph [0126]).
Ueno further teaches that this polymer has good water dispersibility (paragraph [0126]).
It is the Examiner’s position that, because this polymer is obtained through polymerization of a fluorinated alkyl methacrylate monomer (which is recognized by the instant specification as a suitable monomer for this polymer, paragraph [0122]) and hydrophilic monomers, the polymer “Y” of Ueno has the properties recited in Claim 5. 
Further, Ueno teaches that the binder polymer of his invention is soluble in water (paragraph [0104]).
In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
This disclosure further teaches the limitations of Claim 7, wherein the water-soluble polymer Y is obtained through polymerization of a monomer composition Y that contains a fluorine-containing monomer.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ueno, et al., (U.S. Patent Application Publication 2004/0062989 A1), in view of Ryu, et al. (U.S. Patent Application Publication 2006/0257739 A1), as applied to Claim 1, and further in view of Ogihara (U.S. Patent Application Publication 2012/0258360 A1).
In reference to Claim 15, modified Ueno is silent regarding the surface area of the electrodes and active materials of his invention. Therefore, he does not teach the limitations of Claim 15.
To solve the same problem of providing electrodes for secondary batteries, Ogihara teaches that the sizes and specific surface areas of electrode materials in secondary batteries may be suitably optimized to increase charge-discharge characteristics (paragraph [0012]). 
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have optimized the surface area of the electrode materials of modified Ueno, in order to optimize their charge-discharge characteristics, per the teachings of Ogihara.
It is the Examiner’s position that this routine optimization would have led one of ordinary skill in the art at the time the instant invention was filed to have arrived at the ratio recited in Claim 15, without undue experimentation. 

Response to Arguments
Applicant’s arguments with respect to the prior art rejections of the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIE WHITE whose telephone number is (571)272-3245.  The examiner can normally be reached on M-F9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SADIE WHITE/             Primary Examiner, Art Unit 1721